DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuoco U.S. PAP 2019/0147036 A1.

Regarding claim 1 Fuoco teaches a method of creating an entity relationship map, the method comprising: 

determining a frequency of each of the identified tokens in the lexical matter to identify which is a unique lexical token or a recurring lexical token  (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, and selects responsive to the stored phonetic pattern as a phonetic pattern based on previous occurrence of the token i.e. recurring, see par. [0015]); 
determining which of a plurality of set portions of the lexical matter have at least one of the recurring lexical tokens (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, see par. [0015]; 
identifying which of the identified tokens are in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens (phonetic pattern exists in a  phonetic repository, see par. [0098]; figure 5); #112889618 viSerial No. 16/371,076 -4- 
identifying at least one of a plurality of lexical action tokens for the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens based on sharing a phonological structure (the structural similarity exists between a number of phonetic representations in the tokena and a number of phonetic representations in the second token, see par. [0020]); 
and creating an entity relationship map based on the identified at least one of the plurality of lexical action tokens and the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens (executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the matrix, see par. [0013]). 


Regarding claim 16 Fuoco teaches a non-transitory computer readable medium (a computer usable storage medium, see par. [0077]) having stored thereon instructions comprising executable code which when executed by one or more processors, causes the one or more processors to: 
identify one or more tokens in lexical matter (extract a token from a natural language input, see par. [0013]); 
determine a frequency of each of the identified tokens in the lexical matter to identify which is a unique lexical token or a recurring lexical token  (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, and selects responsive to the stored phonetic pattern as a phonetic pattern based on previous occurrence of the token i.e. recurring, see par. [0015]); 
determine which of a plurality of set portions of the lexical matter have at least one of the recurring lexical tokens (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, see par. [0015]; 
identify which of the identified tokens are in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens (phonetic pattern exists in a  phonetic repository, see par. [0098]; figure 5); #112889618 viSerial No. 16/371,076 -4- 
identify at least one of a plurality of lexical action tokens for the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens based on sharing a phonological structure (the structural similarity exists between a 
and create an entity relationship map based on the identified at least one of the plurality of lexical action tokens and the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens (executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the matrix, see par. [0013]). 
 
Regarding claim 20 Fuoco teaches a computing device (data processing system 200 employs a hub architecture including North Bridge and memory controller, see par. [0075]), comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: 
identify one or more tokens in lexical matter (extract a token from a natural language input, see par. [0013]); 
determine a frequency of each of the identified tokens in the lexical matter to identify which is a unique lexical token or a recurring lexical token  (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, and selects responsive to the stored phonetic pattern as a phonetic pattern based on previous occurrence of the token i.e. recurring, see par. [0015]); 
determine which of a plurality of set portions of the lexical matter have at least one of the recurring lexical tokens (determine whether a stored phonetic pattern in a phonetic repository corresponds to the token, see par. [0015]; 

identify at least one of a plurality of lexical action tokens for the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens based on sharing a phonological structure (the structural similarity exists between a number of phonetic representations in the token and a number of phonetic representations in the second token, see par. [0020]); 
and create an entity relationship map based on the identified at least one of the plurality of lexical action tokens and the identified tokens in each of the one or more of the set portions determined to have at least one of the recurring lexical tokens (executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the matrix, see par. [0013]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 6, 17-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuoco U.S. PAP 2019/0147036 A1, in view of Bugay U.S. PAP 2017/0017897 A1.

Regarding claim 2 Fuoco does not teach the method of claim 1 further comprising: extracting, by the computing device, the one or more set portions comprising one or more sentences from the lexical matter.
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].
Regarding claim 3 Fuoco does not teach the method of claim 1, wherein the identified tokens comprise noun phrases.  
for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 6 Fuoco does not teach the method of claim 1, wherein the lexical action tokens comprise verbs.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].


Regarding claim 17 Fuoco does not teach the non-transitory computer readable medium of claim 16 wherein the executable code when executed by the one or more processors further causes the one or more processors to: extract the one or more set portions comprising one or more sentences from the lexical matter.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 18 Fuoco does not teach the non-transitory computer readable medium of claim 16 wherein the identified tokens comprise noun phrases.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

claim 19 Fuoco does not teach the non-transitory computer readable medium of claim 1 wherein the lexical action tokens comprise verbs.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].


Regarding claim 21 Fuoco does not teach the device of claim 20 wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: extract the one or more set portions comprising one or more sentences from the lexical matter.  
for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 22 Fuoco does not teach the device of claim 20 wherein the identified tokens comprise noun phrases.  
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
It would have been obvious to one of ordinary skill ion the art to combine the Fuoco invention with the teachings of Bugay for the benefit of providing information related fact data to a user with regards to a source document, see par. [0027].

Regarding claim 23 Fuoco does not teach the device of claim 20 wherein the lexical action tokens comprise verbs.
In the same field of endeavor Bugay teaches methods and systems for data extraction, see abstract. Example methods and systems described herein are directed to systems and methods to provide data (e.g., information, related facts or claims, or the like) related to a source document to a user, see par. [0027]. When the source document is a webpage, the preprocessing operation 804 converts an article displayed in the webpage from Hypertext Markup Language (HTML) or formatted text to raw text. The raw text is tokenized, for example, using an OpenNLP Tokenizer. It will, however, be appreciated that any toolkit for Natural Language Processing (NLP) may be used that, for example, includes implementations of many popular NLP algorithms. OpenNLP includes analyzer chain tools for sentence detection, tokenization, parts-of-speech tagging (nouns, verbs, etc.), chunking (e.g., parsing into noun phrases, verb phrases, etc.), and named entity recognition. See par. [0053]. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656